Name: Commission Implementing Regulation (EU) NoÃ 215/2012 of 13Ã March 2012 amending for the 166th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 14.3.2012 EN Official Journal of the European Union L 74/4 COMMISSION IMPLEMENTING REGULATION (EU) No 215/2012 of 13 March 2012 amending for the 166th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 5 March 2012 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry shall be added under the heading Natural persons: Fazal Rahim (alias (a) Fazel Rahim, (b) Fazil Rahim, (c) Fazil Rahman). Date of birth: (a) 5.1.1974 (b) 1977 (c) 1975 (d) 24.1.1973. Place of birth: Kabul, Afghanistan. Nationality: Afghan. Passport No.: Afghan passport number R512768. Address: (a) Afghanistan/Pakistan border region (previous address), (b) A2, City Computer Plaza, Shar-e-Now, Kabul, Afghanistan (previous address), (c) Microrayan 3rd, Apt. 45, block 21, Kabul, Afghanistan (previous address). Date of designation referred to in Article 2a(4)(b): 5.3.2012